[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________                  FILED
                                                              U.S. COURT OF APPEALS
                                    No. 08-13826                ELEVENTH CIRCUIT
                                                                FEBRUARY 18, 2009
                                Non-Argument Calendar
                                                                 THOMAS K. KAHN
                              ________________________
                                                                      CLERK

                           D. C. Docket No. 05-00321-CR-WS

UNITED STATES OF AMERICA,


                                                                      Plaintiff-Appellee,

                                         versus

JUAN ORNELAS,
a.k.a. Juan Salazar,

                                                                Defendant-Appellant.


                              ________________________

                       Appeal from the United States District Court
                          for the Southern District of Alabama
                             _________________________

                                   (February 18, 2009)

Before BLACK, BARKETT and KRAVITCH, Circuit Judges.

PER CURIAM:

      Kristen Rogers, appointed counsel for Juan Ornelas in this direct criminal
appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Ornelas’s conviction and sentence are AFFIRMED.




                                          2